Exhibit 10.1

 

FIRST AMENDMENT TO CREDIT AGREEMENT

 

THIS FIRST AMENDMENT TO CREDIT AGREEMENT dated as of October 5, 2011 (the
“Amendment”) is entered into among SPX Corporation, a Delaware corporation (the
“Parent Borrower”), the Foreign Subsidiary Borrowers, the Subsidiary Guarantors,
the Lenders party hereto, Deutsche Bank AG Deutschlandgeschäft Branch, as
Foreign Trade Facility Agent and Bank of America, N.A., as Administrative
Agent.  All capitalized terms used herein and not otherwise defined herein shall
have the meanings given to such terms in the Credit Agreement (as defined
below).

 

RECITALS

 

WHEREAS, the Parent Borrower, the Lenders, Deutsche Bank AG Deutschlandgeschäft
Branch, as Foreign Trade Facility Agent and Bank of America, N.A., as
Administrative Agent entered into that certain Credit Agreement dated as of
June 30, 2011 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”);

 

WHEREAS, the parties hereto agree to amend the Credit Agreement as set forth
below;

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

1.             Amendments.  The Credit Agreement is hereby amended as follows:

 

(a)           The definition of “Incremental Facility Activation Notice” in
Section 1.1 of the Credit Agreement is hereby amended to read as follows:

 

“Incremental Facility Activation Notice”: a notice substantially in the form of
Exhibit G, together with such changes to such form as may be agreed to by the
applicable Borrower and the Lenders party to such notice.

 

(b)           The following definition of “Incremental Term Loan X” is hereby
added to Section 1.1 of the Credit Agreement in the appropriate alphabetical
order to read as follows:

 

“Incremental Term Loan X”:  the Incremental Term Loans in the aggregate
principal amount of $300,000,000 made to the Parent Borrower pursuant to the
Incremental Facility Activation Notice (Incremental Term Loan X) dated as of
October 5, 2011 among the Parent Borrower and the Lenders party thereto.

 

(c)           The definition of “Incremental Term Loan Maturity Date” in
Section 1.1 of the Credit Agreement is hereby amended to read as follows:

 

“Incremental Term Loan Maturity Date”:  with respect to the Incremental Term
Loans to be made pursuant to any Incremental Facility Activation Notice, the
maturity date specified in such Incremental Facility Activation Notice, which
shall be (other than with respect to the Incremental Term Loan X) a date no
earlier than the earlier of (a) the Domestic Revolving Credit Maturity Date and
(b) the Global Revolving Maturity Date, in each case in effect prior to the
delivery of such Incremental Facility Activation Notice.  The maturity date with
respect to the Incremental Term Loan X shall be the date

 

--------------------------------------------------------------------------------


 

eighteen (18) months after the date of the funding of such Incremental Term Loan
X in accordance with the applicable Incremental Facility Activation Notice.

 

(d)           The first sentence of the definition of “Lenders” in Section 1.1
of the Credit Agreement is hereby amended to read as follows:

 

“Lenders”:  the Persons listed on Schedule 1.1A, any other Person that shall
have become a party hereto pursuant to a New Lender Supplement or an Incremental
Facility Activation Notice and any other Person that shall have become a party
hereto pursuant to an Assignment and Assumption, other than any such Person that
ceases to be a party hereto pursuant to an Assignment and Assumption.

 

(e)           The definition of “Obligations” in Section 1.01 of the Credit
Agreement is hereby amended to read as follows:

 

“Obligations”:  the collective reference to the unpaid principal of and interest
(and premium, if any) on the Loans, Reimbursement Obligations, Bilateral Foreign
Credit Reimbursement Obligations and Participation Foreign Credit Reimbursement
Obligations and all other obligations and liabilities of the Borrowers
(including interest accruing at the then applicable rate provided herein after
the maturity of the Loans, Reimbursement Obligations, Bilateral Foreign Credit
Reimbursement Obligations and Participation Foreign Credit Reimbursement
Obligations and interest accruing at the then applicable rate provided herein
after the filing of any petition in bankruptcy, or the commencement of any
insolvency, reorganization or like proceeding, relating to any Borrower or any
Subsidiary Guarantor, whether or not a claim for post-filing or post-petition
interest is allowed in such proceeding) to any Agent or any Lender (or, in the
case of any Hedging Agreement of any Borrower or any Subsidiary Guarantor or any
Specified Cash Management Agreement, any Lender or any Affiliate of any Lender),
whether direct or indirect, absolute or contingent, due or to become due, or now
existing or hereafter Incurred, which may arise under, out of, or in connection
with, this Agreement, the other Loan Documents, any Hedging Agreement of any
Borrower or any Subsidiary Guarantor with any Lender or Affiliate of a Lender or
Specified Cash Management Agreement with any Lender or any Affiliate of any
Lender, in each case whether on account of principal, interest, premium,
reimbursement obligations, fees, indemnities, costs, expenses or otherwise
(including all fees and disbursements of counsel to any Agent or to any Lender
that are required to be paid by any Borrower or any Subsidiary Guarantor
pursuant to the terms of any of the foregoing agreements).

 

(f)            The definition of “Permitted Acquisition” in Section 1.01 of the
Credit Agreement is hereby amended to read as follows:

 

“Permitted Acquisition”:  any acquisition by the Parent Borrower or any
Subsidiary of all or substantially all of the Capital Stock of, or all or
substantially all of the assets of, or of a business, unit or division of, any
Person (including any related Investment in any Subsidiary in order to provide
all or any portion of the Consideration for such acquisition); provided that
(a) the Parent Borrower shall be in compliance, on a pro forma basis after
giving effect to such acquisition, with the covenants contained in Section 6.1,
in each case recomputed as at the last day of the most recently ended fiscal
quarter of the Parent Borrower for which the relevant information is available
as if such acquisition had occurred on the first day of each relevant period for
testing such

 

2

--------------------------------------------------------------------------------


 

compliance (as demonstrated, in the case of any acquisition for which the
aggregate Consideration is greater than or equal to $100,000,000, in a
certificate of a Financial Officer delivered to the Administrative Agent prior
to the consummation of such acquisition); provided that with respect to any
computation for any acquisition of any Person, all terms of an accounting or
financial nature with respect to such Person and its Subsidiaries shall be
construed in accordance with the financial standards applicable to such Person
and its Subsidiaries, as in effect at the time of such acquisition; provided
that with respect to such computation for the Parent Borrower’s acquisition of
Clyde Union (Holdings) S.a.r.l. (“Clyde Sarl”), all terms of an accounting or
financial nature with respect Clyde Sarl and its Subsidiaries shall be construed
in accordance with the International Financial Reporting Standards, as in effect
at the time of such acquisition; (b) no Specified Default shall have occurred
and be continuing, or would occur after giving effect to such acquisition,
(c) substantially all of the property so acquired (including substantially all
of the property of any Person whose Capital Stock is directly or indirectly
acquired) is useful in the business of the general type conducted by the Parent
Borrower and its Subsidiaries on the Effective Date or businesses reasonably
related thereto, (d) the Capital Stock so acquired (other than any Capital Stock
that is not required by Section 5.11 to become Collateral) shall constitute and
become Collateral as and when required by Section 5.11, (e) if the Ratings Event
shall have occurred, substantially all of the property other than Capital Stock
so acquired (including substantially all of the property of any Person whose
Capital Stock is directly or indirectly acquired when such Person becomes a
direct or indirect Wholly Owned Subsidiary of the Parent Borrower in accordance
with clause (f), below, but excluding any assets to the extent such assets are
not required by Section 5.11 to become Collateral) shall constitute and become
Collateral, (f) any Person whose Capital Stock is directly or indirectly
acquired shall be, after giving effect to such acquisition, (i) with respect to
any such Person that is a Domestic Subsidiary, within six (6) months of such
acquisition, a direct or indirect Wholly Owned Subsidiary of the Parent
Borrower, and (ii) with respect to any such Person that is a Foreign Subsidiary,
within eighteen (18) months of such acquisition at least 80% of the Capital
Stock of such Foreign Subsidiary shall be owned directly or indirectly by the
Parent Borrower, and (g) any such acquisition shall have been approved by the
board of directors or comparable governing body of the relevant Person (unless
such relevant Person is a majority owned Subsidiary prior to such acquisition).

 

(g)           The definition of “Permitted Maturity” in Section 1.01 of the
Credit Agreement is hereby amended to read as follows:

 

“Permitted Maturity”:  (i) with respect to any Participation Foreign Credit
Instrument, a maximum tenor of 60 months following the respective issuance date
(which (x) in the case of any Participation Foreign Credit Instrument that is
rolled into this Agreement in accordance with the provisions hereof, shall be
the date of such roll-in, and (y) in the case of any extension of any
Participation Foreign Credit Instrument, shall be the date of the amendment
providing for such extension); provided that (a) not more than 33 1/3% of the
total Participation Foreign Credit Instrument Issuing Commitments may be used
for Participation Foreign Credit Instruments with a tenor of 48 months or more
and (b) no Participation Foreign Credit Instrument may have a maximum tenor that
is more than 36 months after the then effective Foreign Trade Maturity Date. 
For purposes of this definition, “tenor” shall mean the period remaining from
time to time until the maturity of the relevant Participation Foreign Credit
Instrument determined on

 

3

--------------------------------------------------------------------------------


 

the basis of the expiration date specified in the relevant Foreign Credit
Instrument in accordance with Section 2.6(c)(iv), or, in the absence of such
specific expiration date, the remaining Commercial Lifetime and (ii) with
respect to any Bilateral Foreign Credit Instrument, the tenor agreed to by the
applicable Borrower and the applicable Bilateral Foreign Issuing Lender.

 

(h)           The definition of “Prepayment Event” in Section 1.01 of the Credit
Agreement is hereby amended to read as follows:

 

“Prepayment Event”:

 

(a)           any Disposition of property or series of related Dispositions of
property (excluding any such Disposition permitted by paragraph (a), (b), (c),
(d) or (g) of Section 6.6) that yields aggregate gross proceeds to the Parent
Borrower or any of the Subsidiary Guarantors (valued at the initial principal
amount thereof in the case of non-cash proceeds consisting of notes or other
debt securities and valued at fair market value in the case of other non-cash
proceeds) in excess of $25,000,000; or

 

(b)           any casualty or other insured damage to, or any taking under power
of eminent domain or by condemnation or similar proceeding of, any property of
the Parent Borrower or any Subsidiary Guarantor that yields Net Proceeds in
excess of $10,000,000;

 

(c)         the Incurrence by the Parent Borrower or any Subsidiary of any
Indebtedness, other than Indebtedness permitted by Section 6.2; or

 

(d)         the Incurrence by the Parent Borrower or any Subsidiary of any
unsecured Indebtedness in the form of a private or public note or bond issuance
(for the avoidance of doubt, excluding credit facilities or receivables
securitization facilities, even if notes are issued to the lenders or other
financing sources thereunder) pursuant to the basket provided in Section 6.2(l).

 

(i)            The definition of “Consolidated Total Debt” in Section 1.01 of
the Credit Agreement is hereby amended by inserting the following sentence at
the end thereof:

 

For the avoidance of doubt, if the proceeds of any Incremental Term Loan are
maintained with the Administrative Agent, such cash proceeds shall be netted
against Consolidated Total Debt in accordance herewith, subject to the
$50,000,000 aggregate floor specified above.

 

(j)            The following sentence is hereby added at the end of Section 1.4
of the Credit Agreement to read as follows:

 

Notwithstanding the foregoing, during (i) the period from the date of any
acquisition of any Person in accordance with the terms hereof through the last
day of the fiscal quarter of the Parent Borrower in which the acquisition of
such Person is consummated only, at the election of the Parent Borrower, all
terms of an accounting or financial nature with respect to such Person and its
Subsidiaries shall be construed in accordance with the accounting standards
applicable to such Person and its Subsidiaries, as in effect during such time
period and (ii) the period from the date of the Parent Borrower’s acquisition of

 

4

--------------------------------------------------------------------------------


 

Clyde Sarl in accordance with the terms hereof through the last day of the
fiscal quarter of the Parent Borrower in which the acquisition of Clyde Sarl is
consummated only, at the election of the Parent Borrower, all terms of an
accounting or financial nature with respect to Clyde Sarl and its Subsidiaries
shall be construed in accordance with the International Financial Reporting
Standards, as in effect during such time period.

 

(k)           The first sentence of Section 2.1(b) of the Credit Agreement is
hereby amended to read as follows:

 

(b)           So long as no Default or Event of Default (including, on a pro
forma basis, pursuant to Section 6.1) shall be in existence or would be caused
thereby, the Parent Borrower and any one or more Lenders may from time to time
agree that such Lenders (or any other additional bank, financial institution or
other entity which becomes a Lender pursuant to this Section 2.1(b)) shall add
one or more term loan facilities (the loans thereunder, the “Incremental Term
Loans”) and/or increase the Commitments in respect of any of the Facilities by
executing and delivering to the Administrative Agent and, in the case of any
increase in the Foreign Credit Commitments, the Foreign Trade Facility Agent an
Incremental Facility Activation Notice specifying (i) the amount of such
Incremental Term Loans and/or Commitment increase, and (ii) in the case of any
Incremental Term Loans, (A) the applicable Incremental Term Loan Maturity Date,
(B) the amortization schedule for such Incremental Term Loans, which shall
comply with Section 2.11(a), (C) the Applicable Rate (and/or other pricing
terms) for such Incremental Term Loans and (D) the requested currency (which may
be in Dollars or any Alternative Currency); provided that (x) the aggregate
principal amount of borrowings of Incremental Term Loans outstanding at any time
and Commitment increases pursuant to this subsection (b) in effect at any time
shall not exceed $1,000,000,000 (it being understood and agreed that (i) if the
Parent Borrower concurrently reduces the Foreign Credit Commitment pursuant to
Section 2.9 at such time as it increases the Bilateral Foreign Credit Issuing
Commitment pursuant to this subsection (b), such increase of the Bilateral
Foreign Credit Issuing Commitment shall be included in the calculation of the
amount in this clause (x) only to the extent that such increase in the Bilateral
Foreign Credit Issuing Commitment exceeds the reduction in the Foreign Credit
Commitment and (ii) if any Borrower repays any Incremental Term Loans and/or
permanently terminates any Commitments provided pursuant to this subsection (b)
the Borrower shall have new availability under this subsection (b) for
additional Incremental Term Loans and Commitment increases pursuant to this
subsection (b) in the amount of such prepayment and/or termination up to the
aggregate amount permitted above) and (y) the Bilateral Foreign Credit
Instrument Issuing Commitment after giving effect to any such increases shall
not exceed $400,000,000.

 

(l)            Clause (ii) in Section 2.6(c) of the Credit Agreement is hereby
amended to read as follows:

 

(ii)           the terms and conditions for the requested Foreign Credit
Instrument are, in the case of a Participation Foreign Credit Instrument, in
accordance with the Mandatory Requirements;

 

(m)          The first sentence in Section 2.6(e) of the Credit Agreement is
hereby amended to read as follows:

 

5

--------------------------------------------------------------------------------


 

No Foreign Credit Instrument shall be issued by any Foreign Issuing Lender if,
in the case of a Participation Foreign Credit Instrument, the Mandatory
Requirements are not fulfilled.

 

(n)           Clause (4) in the third sentence of Section 2.6(g)(i) of the
Credit Agreement is hereby amended to read as follows:

 

(4) because it is of the opinion that, in the case of Participation Foreign
Credit Instruments, the Mandatory Requirements are not fulfilled, or

 

(o)           Section 2.6(g)(iv) of the Credit Agreement is hereby amended to
read as follows:

 

(iv)          The relevant Foreign Issuing Lender may either issue the Foreign
Credit Instrument directly or, if requested by and agreed with the relevant
Borrower, arrange that the Foreign Credit Instrument (an “Indirect Foreign
Credit Instrument”) be issued by a second bank (including one of such Foreign
Issuing Lender’s domestic or foreign branches or affiliates) or financial
institution (the “Indirect Foreign Issuing Lender”) against its corresponding
Counter-Guarantee (which may support one or more Indirect Foreign Credit
Instruments and which may be for a longer or shorter tenor than such Indirect
Foreign Credit Instrument(s) so long as the tenor of such Counter-Guarantee is
permitted under this Agreement) in the form satisfactory to the Indirect Foreign
Issuing Lender.  In addition, in the case that an issued and outstanding letter
of credit, guaranty or surety is being rolled into the Foreign Trade Facility as
a Foreign Credit Instrument in accordance with the provisions of this Agreement,
then if requested by and agreed with the relevant Borrower, the relevant Foreign
Issuing Lender may arrange that one or more corresponding Counter-Guarantees
(which may support one or more Indirect Foreign Credit Instruments and which may
be for a longer or shorter tenor than such Indirect Foreign Credit
Instrument(s) so long as the tenor of such Counter-Guarantee is permitted under
this Agreement) in the form satisfactory to the issuer of such existing letter
of credit, guaranty or surety be issued by such Foreign Issuing Lender, in which
event (A) the issued letter of credit, guaranty or surety shall be treated as an
Indirect Foreign Credit Instrument, (B) the issuer thereof shall be treated as
an Indirect Foreign Issuing Lender, and (C) such Foreign Issuing Lender rather
than the Foreign Trade Facility Agent shall be responsible for checking for
compliance with the Mandatory Requirements (except that only the Mandatory
Requirements under the headings “Permitted Types of Instruments” and “Expiry”
need to be complied with; for the avoidance of doubt, the Mandatory Requirements
under the headings “Rules”, “Reference to Underlying Transaction/Purpose Clause”
and “Payment Obligations”, as well as the Dispensable Requirements need not be
complied with) with respect to such Indirect Foreign Credit Instruments in
accordance with the provisions of this Agreement, but the Foreign Trade Facility
Agent shall be responsible for checking for compliance with all the Mandatory
Requirements with respect to the corresponding Counter-Guarantee(s) in
accordance with the provisions of this Agreement.  In case of an Indirect
Foreign Credit Instrument, such Foreign Issuing Lender is entitled to receive,
for payment to the Indirect Foreign Issuing Lender, separate fees and expenses
in respect of such Indirect Foreign Credit Instrument in addition to the fees
and expenses pursuant to Section 2.6(p).  In line with international practices,
the validity of a Counter-Guarantee in favor of the Indirect Foreign Issuing
Lender may exceed the validity of the Indirect Foreign Credit Instrument by at
least ten calendar days so long as such tenor is permitted under this Agreement.

 

6

--------------------------------------------------------------------------------


 

(p)           Section 2.6(q)(i) of the Credit Agreement is hereby amended to
read as follows:

 

(i)            The Parent Borrower may, by giving to the Administrative Agent,
with a copy to the Foreign Trade Facility Agent, not less than 3 Business Days’
prior written notice, cancel the whole or any part (being a minimum of
$10,000,000) of the then unused Bilateral Foreign Credit Instrument Issuing
Commitments, Participation Foreign Credit Instrument Issuing Commitments and/or
the Foreign Credit Commitments without premium or penalty (it being understood
and agreed that any cancellation or termination of the Foreign Credit
Commitments pursuant to this Section 2.6(q) shall be done on a pro rata basis
but a cancellation or termination of a Bilateral Foreign Credit Instrument
Issuing Commitment or a Participation Foreign Credit Instrument Issuing
Commitment need not be done on a pro rata basis); provided that a notice of
termination of the unused Bilateral Foreign Credit Instrument Issuing
Commitments, Participation Foreign Credit Instrument Issuing Commitments and/or
the Foreign Credit Commitments delivered by the Parent Borrower may state that
such notice is conditioned upon the effectiveness or closing of other credit
facilities, debt financings or Dispositions, in which case such notice may be
revoked or the date specified therein extended by the Parent Borrower (by notice
to the Administrative Agent and the Foreign Trade Facility Agent on or prior to
the specified effective date) if such condition is not satisfied.

 

(q)           The last sentence of Section 2.6(t) of the Credit Agreement is
hereby amended to read as follows:

 

If all the conditions precedent to issuance of a new Foreign Credit Instrument
are satisfied, then in lieu of issuing a new Foreign Credit Instrument, such
additional Bilateral Foreign Issuing Lender or Participation Foreign Issuing
Lender may, at the written request of the Parent Borrower or the applicable
Foreign Subsidiary Borrower and with the written consent of the Foreign Trade
Facility Agent, roll into the Bilateral Foreign Trade Facility or the Foreign
Trade Facility, as applicable, an outstanding undertaking that meets all of the
requirements to be a Foreign Credit Instrument hereunder, in which case such
undertaking shall thereafter be treated as if it were issued hereunder, and such
Bilateral Foreign Issuing Lender or Participation Foreign Issuing Lender, as
applicable, shall be deemed to represent and warrant that each such Foreign
Credit Instrument that is rolled into the Bilateral Foreign Trade Facility or
the Foreign Trade Facility, as applicable, complies with Section 2.6(c),
Section 2.6(d), Section 2.6(e) and Section 2.6(f), as applicable.

 

(r)            The proviso in the first sentence of Section 2.12(b) of the
Credit Agreement is hereby amended to read as follows:

 

provided that, (x) in the case of any event described in clause (a) or (b) of
the definition of the term Prepayment Event, if the Parent Borrower shall
deliver to the Administrative Agent a certificate of a Financial Officer to the
effect that the Parent Borrower and the Subsidiaries intend to apply the Net
Proceeds from such event (“Reinvestment Net Proceeds”), within 360 days after
receipt of such Net Proceeds, to make Permitted Acquisitions or Investments
permitted by Section 6.5 or acquire real property, equipment or other assets to
be used in the business of the Parent Borrower and the Subsidiaries, and
certifying that no Default or Event of Default has occurred and is continuing,
then no prepayment or Commitment reduction shall be required pursuant to this
paragraph in respect of such event except to the extent of any Net Proceeds
therefrom that have not

 

7

--------------------------------------------------------------------------------


 

been so applied by the end of such 360-day period, at which time a prepayment
shall be required in an amount equal to the Net Proceeds that have not been so
applied and (y) in the case of any event described in clause (d) of the
definition of the term Prepayment Event, the Net Proceeds received with respect
to such Prepayment Event shall be applied only to the prepayment of any
outstanding amounts of the Incremental Term Loan X.

 

(s)           Section 2.13(b) of the Credit Agreement is hereby amended to read
as follows:

 

(b)           Any mandatory prepayment of Incremental Term Loans (other than any
mandatory prepayment of the Incremental Term Loan X with the Net Proceeds
received with respect to any Prepayment Event described in clause (d) of the
definition of the term Prepayment Event) by any Borrower shall be allocated
among the Classes of Incremental Term Loans in the manner directed in writing by
the Parent Borrower to the Administrative Agent.  Any mandatory prepayment of
the Incremental Term Loan X with the Net Proceeds received with respect to any
Prepayment Event described in clause (d) of the definition of the term
Prepayment Event shall be allocated only to the prepayment of the Incremental
Term Loan X.  Any optional prepayment of Incremental Term Loans shall be
allocated to the Incremental Term Loans as directed in writing by the Parent
Borrower to the Administrative Agent.  Amounts prepaid on account of any
Incremental Term Loans may not be reborrowed.

 

(t)            Section 2.13(c) of the Credit Agreement is hereby amended to read
as follows:

 

(c)           Each mandatory prepayment of any Incremental Term Loans shall be
applied to the installments thereof in each case in the order as directed in
writing by the Parent Borrower to the Administrative Agent.  Any optional
prepayment of any Incremental Term Loans shall be applied to the installments of
the applicable Incremental Term Loans in each case in the order as directed in
writing by the Parent Borrower to the Administrative Agent.

 

(u)           The following sentence is hereby added at the end of
Section 2.19(a) of the Credit Agreement to read as follows:

 

The provisions of this Section 2.19(a) shall not apply to any payment of a UK
Obligor, as defined in Section 2.19A, and such payment shall instead be subject
to the provisions of Section 2.19A.

 

(v)           The following sentence is hereby added at the end of
Section 2.19(c) of the Credit Agreement to read as follows:

 

The provisions of this Section 2.19(c) shall not apply to any payment of a UK
Obligor, as defined in Section 2.19A, and such payment shall instead be subject
to the provisions of Section 2.19A.

 

(w)          The following sentence is hereby added at the end of
Section 2.19(d) of the Credit Agreement to read as follows:

 

The provisions of this Section 2.19(d) shall not apply to any payment of a UK
Obligor, as defined in Section 2.19A, and such payment shall instead be subject
to the provisions of Section 2.19A.

 

8

--------------------------------------------------------------------------------


 

(x)            The following new Section 2.19A is hereby added at the end of
Section 2.19 of the Credit Agreement to read as follows:

 

Section 2.19A.      United Kingdom Matters.

 

The provisions of Section 2.19A shall apply only in relation to any Loan which
is at any time outstanding between (i) any Lender and (ii) a Foreign Subsidiary
Borrower resident in the UK or any other Borrower to whom the provisions of
S.874 ITA would apply (ignoring any exceptions) on the payment of any amount of
interest under such Loan, and each such Foreign Subsidiary Borrower or other
Borrower shall be referred to in this Section 2.19A as a “UK Obligor”.

 

(a)           Definitions

 

In this Section 2.19A:

 

“CTA” means the United Kingdom Corporation Tax Act 2009.

 

“ITA” means the United Kingdom Income Tax Act 2007.

 

“Qualifying Lender” means:

 

(i)            a Lender (other than a Lender within paragraph (ii) below) which
is beneficially entitled to interest payable to that Lender in respect of an
advance under any Loan Document and is:

 

(A)          a Lender:

 

(aa)         which is a bank (as defined for the purpose of section 879 of the
ITA) making an advance under any Loan Document; or

 

(bb)         in respect of an advance made under a Loan Document by a person
that was a bank (as defined for the purpose of section 879 of the ITA) at the
time that that advance was made,

 

and which is within the charge to United Kingdom corporation tax as respects any
payments of interest made in respect of that advance; or

 

(B)           a Lender which is:

 

(cc)         a company resident in the United Kingdom for United Kingdom tax
purposes;

 

(dd)         a partnership each member of which is:

 

9

--------------------------------------------------------------------------------


 

(a)           a company so resident in the United Kingdom; or

 

(b)           a company not so resident in the United Kingdom which carries on a
trade in the United Kingdom through a permanent establishment and which brings
into account in computing its chargeable profits (within the meaning of
section 19 of the CTA) the whole of any share of interest payable in respect of
that advance that falls to it by reason of Part 17 of the CTA;

 

(ee)         a company not so resident in the United Kingdom which carries on a
trade in the United Kingdom through a permanent establishment and which brings
into account interest payable in respect of that advance in computing the
chargeable profits (within the meaning of section 19 of the CTA) of that
company; or

 

(C)           a Treaty Lender;

 

(ii)           a building society (as defined for the purposes of section 880 of
the ITA) making an advance under a Loan).

 

“Tax Confirmation” means a confirmation by a Lender that the person beneficially
entitled to interest payable to that Lender in respect of an advance under any
Loan Document is either:

 

(i)            a company resident in the United Kingdom for United Kingdom tax
purposes;

 

(ii)           a partnership each member of which is:

 

(A)          a company so resident in the United Kingdom; or

 

(B)           a company not so resident in the United Kingdom which carries on a
trade in the United Kingdom through a permanent establishment and which brings
into account in computing its chargeable profits (within the meaning of
section 19 of the CTA) the whole of any share of interest payable in respect of
that advance that falls to it by reason of Part 17 of the CTA; or

 

(iii)          a company not so resident in the United Kingdom which carries on
a trade in the United Kingdom through a permanent establishment and which brings
into account interest payable in respect of that advance in computing the
chargeable profits (within the meaning of section 19 of the CTA) of that
company.

 

10

--------------------------------------------------------------------------------


 

“Tax Credit” means a credit against, relief or remission for, or repayment of,
any Tax.

 

“Tax Deduction” means a deduction or withholding for or on account of Taxes from
a payment under any Loan Document.

 

“Tax Payment” means the increase in a payment made by a UK Obligor to a Lender
under this Section 2.19A(b) (Tax gross-up).

 

“Treaty Lender” means a Lender which:

 

(i)            is treated as a resident of a Treaty State for the purposes of
the Treaty; and

 

(ii)           does not carry on a business in the United Kingdom through a
permanent establishment with which that Lender’s participation in the Loan is
effectively connected.

 

“Treaty State” means a jurisdiction having a double taxation agreement (a
“Treaty”) with the United Kingdom which makes provision for full exemption from
tax imposed by the United Kingdom on interest.

 

“UK Non-Bank Lender” means a Lender which gives a Tax Confirmation in the UK Tax
Certification which it executes on becoming a party.

 

“UK Tax Certification means the form attached in Schedule P.

 

Unless a contrary indication appears, in this Section 2.19A, a reference to
“determines” or “determined” means a determination made in the absolute
discretion of the person making the determination.

 

(b)           Tax gross-up

 

(i)            Each UK Obligor shall make all payments to be made by it without
any Tax Deduction unless a Tax Deduction is required by law.

 

(ii)           The Parent Borrower shall promptly upon becoming aware that a UK
Obligor must make a Tax Deduction (or that there is any change in the rate or
the basis of a Tax Deduction) notify the Administrative Agent accordingly. 
Similarly, a Lender shall notify the Administrative Agent on becoming so aware
in respect of a payment payable to that Lender.  If the Administrative Agent
receives such notification from a Lender it shall notify the Parent Borrower and
the relevant UK Obligor.

 

(iii)          If a Tax Deduction is required by law to be made by a UK Obligor
as a result of a Tax imposed by the United Kingdom or as a result of any Tax
imposed by any jurisdiction other than the United Kingdom that is not an
Excluded Tax pursuant to clause (a), (b), (d) or (e) of the definition of
Excluded Tax, the amount of the payment due from that UK Obligor

 

11

--------------------------------------------------------------------------------


 

shall be increased to an amount which (after making any Tax Deduction) leaves an
amount equal to the payment which would have been due if no Tax Deduction had
been required.

 

(iv)          A payment shall not be increased under paragraph (iii) above by
reason of a Tax Deduction on account of Taxes imposed by the United Kingdom, if
on the date on which the payment falls due:

 

(A)          the payment could have been made to the relevant Lender without a
Tax Deduction if the Lender had been a Qualifying Lender, but on that date that
Lender is not or has ceased to be a Qualifying Lender other than as a result of
any change after the date it became a Lender under this Agreement in (or in the
interpretation, administration, or application of) any law or Treaty or any
published practice or published concession of any relevant taxing authority,
save where (following any such change) if the UK Obligor can demonstrate that it
would have been possible for the payment to have been made without the relevant
Tax Deduction if the relevant Lender had completed, or co-operated in
completing, any necessary procedural formalities provided that the UK Obligor
provides reasonable notice of any such procedural formalities to such Lender and
such Lender is legally entitled to complete such procedural formalities and in
its reasonable judgment such completion would not materially prejudice its
commercial or legal position or require disclosure of information it considers
confidential or proprietary; or

 

(B)           the relevant Lender is a Qualifying Lender solely by virtue of
paragraph (i)(B) of the definition of Qualifying Lender; and:

 

(aa)         an officer of H.M. Revenue & Customs has given (and not revoked) a
direction (a “Direction”) under section 931 of the ITA which relates to the
payment and that Lender has received from the UK Obligor making the payment or
from the Parent Borrower a certified copy of that Direction; and

 

(bb)         the payment could have been made to the Lender without any Tax
Deduction if that Direction had not been made; or

 

(C)           the relevant Lender is a Qualifying Lender solely by virtue of
paragraph (i)(B) of the definition of Qualifying Lender and:

 

(aa)         the relevant Lender has not given a Tax Confirmation to the Parent
Borrower; and

 

(bb)         the payment could have been made to the Lender without any Tax
Deduction if the Lender had given a Tax Confirmation to the Parent Borrower, on
the basis

 

12

--------------------------------------------------------------------------------


 

that the Tax Confirmation would have enabled the UK Obligor to have formed a
reasonable belief that the payment was an “excepted payment” for the purpose of
section 930 of the ITA.

 

(D)          the relevant Lender is a Treaty Lender and the UK Obligor making
the payment is able to demonstrate that the payment could have been made to the
Lender without the Tax Deduction had that Lender complied with its obligations
under paragraph (vii) below; or

 

(E)           The relevant Lender has not completed the UK Tax Certification and
the payment could have been made to the Lender without any Tax Deduction if the
Lender had completed the UK Tax Certification.

 

(v)           If a UK Obligor is required to make a Tax Deduction, that UK
Obligor shall make that Tax Deduction and any payment required in connection
with that Tax Deduction within the time allowed and in the minimum amount
required by law.

 

(vi)          Within thirty days of making either a Tax Deduction or any payment
required in connection with that Tax Deduction, the UK Obligor making that Tax
Deduction shall deliver to the Administrative Agent for the benefit of the
Lender entitled to the payment a statement under section 975 of the ITA or other
evidence reasonably satisfactory to that Lender that the Tax Deduction has been
made or (as applicable) any appropriate payment paid to the relevant taxing
authority.

 

(vii)         (a) Subject to paragraph (vii)(b) below, a Treaty Lender and each
UK Obligor which makes a payment to which that Treaty Lender is entitled shall
co-operate in completing any procedural formalities necessary for that UK
Obligor to obtain authorisation to make that payment without a Tax Deduction.

 

(b)   Nothing in this paragraph shall require a Treaty Lender to:

 

A.    Register under the HRMC DT Treaty Passport Scheme;

 

B.    Apply the HMRC DT Treaty Passport Scheme to any Loan if it has so
registered;

 

C.    File Treaty forms if it has included an indication to the effect that it
wishes to apply the HMRC DT Treaty Passport Scheme to apply this agreement in
accordance with paragraph (x) below or paragraph (d) below (HMRC DT Treaty
Passport Scheme Confirmation) and the UK Obligor making that payment has not
complied with its obligations under paragraph (xi) below or

 

13

--------------------------------------------------------------------------------


 

paragraph (d) (HMRC DT Treaty Passport Scheme Confirmation).

 

(viii)        A UK Non-Bank Lender which becomes a party on the day on which it
enters into an Assignment and Assumption gives a Tax Confirmation to the UK
Obligor by entering into the UK Tax Certification.

 

(ix)           A UK Non-Bank Lender shall promptly notify the Parent Borrower
and the Administrative Agent if there is any change in the position from that
set out in the Tax Confirmation.

 

(x)            A Treaty Lender which becomes a party on the day on which this
Agreement is entered into that holds a passport under the HMRC DT Treaty
Passport scheme, and which wishes that scheme to apply to this Agreement, shall
include an indication to that effect (for the benefit of the Administrative
Agent and without liability to any UK Obligor) by including its scheme reference
number and its jurisdiction of tax residence opposite its name in a UK Tax
Certification.

 

(xi)           Where a Lender includes the indication described in paragraph
(x) above in a UK Tax Certification:

 

(a)           each UK Obligor shall, to the extent that that Lender is a Lender
under a Facility made available to that UK Obligor pursuant to Section 2.1
(Commitments; Incremental Facilities), file a duly completed form DTTP2 in
respect of such Lender with HM Revenue & Customs within 30 days of the date of
this Agreement and shall promptly provide the Lender with a copy of that filing;
and

 

(b)           each UK Obligor which becomes a UK Obligor after the date of this
Agreement shall, to the extent that that Lender is a Lender under a Facility
made available to that UK Obligor pursuant to Section 2.1 (Commitments;
Incremental Facilities), file a duly completed form DTTP2 in respect of such
Lender with HM Revenue & Customs within 30 days of becoming a UK Obligor and
shall promptly provide the Lender with a copy of that filing.

 

(xii)         If a Lender has not included an indication to the effect that it
wishes the HMRC DT Treaty Passport scheme to apply to this Agreement in
accordance with paragraph (x) above or paragraph (d) (HMRC DT Treaty Passport
scheme confirmation), no Obligor shall file any form relating to the HMRC DT
Treaty Passport scheme in respect of that Lender’s Commitment(s) or its
participation in any Loan.

 

(c)           Tax indemnity

 

(i)            The Parent Borrower or UK Obligor shall (within three Business
Days of demand by the Administrative Agent) pay to the Administrative Agent or a
Lender an amount equal to the loss, liability or cost which the

 

14

--------------------------------------------------------------------------------


 

Administrative Agent or the relevant Lender determines will be or has been
(directly or indirectly) suffered for or on account of Tax imposed by the United
Kingdom or any Tax imposed by any jurisdiction other than the United Kingdom
that is not an Excluded Tax pursuant to clause (a), (b), (d) or (e) of the
definition of Excluded Tax by the Administrative Agent or the relevant Lender in
respect of a Loan Document.

 

(ii)           Section (c)(i) above shall not apply:

 

(A)          with respect to any Tax assessed on the Administrative Agent or a
Lender:

 

(aa)         under the law of the jurisdiction in which the Administrative Agent
or the relevant Lender is incorporated or, if different, the jurisdiction (or
jurisdictions) in which the Administrative Agent or the relevant Lender is
treated as resident for tax purposes; or

 

(bb)         under the law of the jurisdiction in which the Administrative
Agent’s or the relevant Lender’s applicable lending office is located in respect
of amounts received or receivable in that jurisdiction,

 

if that Tax is imposed on or calculated by reference to the net income received
or receivable (but not any sum deemed to be received or receivable) by the
Administrative Agent or the relevant Lender; or

 

(iii)          to the extent a loss, liability or cost:

 

(A)          is compensated for by an increased payment under Section 2.19A(b);
or

 

(B)           would have been compensated for by an increased payment under
Section 2.19A(b) but was not so compensated solely because one of the exclusions
in Section 2.19A(b)(iv) applied.

 

(iv)          If the Administrative Agent or a Lender makes, or intends to make
a claim under Section (c)(i) above, it shall promptly notify the Agent of the
event which will give, or has given, rise to the claim, following which the
Administrative Agent shall notify the Parent Borrower.

 

(v)           A Lender shall, on receiving a payment from an Obligor under
Section (c)(i), notify the Administrative Agent.

 

(d)           Tax Credit

 

If a UK Obligor makes a Tax Payment and the relevant Lender determines that:

 

15

--------------------------------------------------------------------------------


 

(i)            a Tax Credit is attributable either to an increased payment of
which that Tax Payment forms part or to that Tax Payment; and

 

(ii)           that Lender has obtained, utilised and retained that Tax Credit,

 

That Lender shall pay an amount to the UK Obligor which that Lender determines
will leave it (after that payment) in the same after-Taxes position as it would
have been in had the Tax Payment not been required to be made by the UK Obligor.

 

(e) Lender Status Confirmation

 

Each Lender which becomes a party to this Agreement after the date of this
Agreement (“New Lender”) shall indicate, in the UK Tax Certification which it
executes on becoming a party , and for the benefit of the Administrative Agent
and without liability to any UK Obligor, which of the following categories it
falls in:

 

(i)            not a Qualifying Lender;

 

(ii)           a Qualifying Lender (other than a Treaty Lender); or

 

(iii)          a Treaty Lender.

 

If a New Lender fails to indicate its status in accordance with this
Section 2.19A(e) then such New Lender shall be treated for the purposes of this
Agreement (including by each UK Obligor) as if it is not a Qualifying Lender
until such time as it notifies the Administrative Agent which category applies
(and the Administrative Agent, upon receipt of such notification, shall inform
the U.S. Borrower).  For the avoidance of doubt, an Assignment and Assumption
shall not be invalidated by any failure of a Lender to comply with this
Section 2.19A(e).

 

(f) HMRC DT Treaty Passport scheme confirmation

 

(i)            An Assignee that is a Treaty Lender that holds a passport under
the HMRC DT Treaty Passport scheme, and which wishes that scheme to apply to
this Agreement, shall include an indication to that effect (for the benefit of
the Administrative Agent and without liability to any UK Obligor) in the UK Tax
Certification which it executes by including its scheme reference number and its
jurisdiction of tax residence in that UK Tax Certification.

 

(ii)           Where an Assignee includes the indication described in paragraph
(ii) above in the relevant UK Tax Certification:

 

(A)          each UK Obligor which is a UK Obligor on the date on which the
Assignee becomes a Lender under this Agreement shall, to the extent that the
Assignee becomes a Lender under a Facility which is made available to the UK
Obligor pursuant to Section 2.1 (Commitments; Incremental Facilities), file a

 

16

--------------------------------------------------------------------------------


 

duly completed form DTTP2 in respect of such Assignee with HM Revenue & Customs
within 30 days from the date on which the Assignee becomes a Lender under this
Agreement and shall promptly provide the Lender with a copy of that filing; and

 

(B)           each UK Obligor which becomes a party to this Agreement as a UK
Obligor after the date on which the Assignee becomes a party shall, to the
extent that that Assignee is a Lender under a Facility which is made available
to that UK Obligor pursuant to Section 2.1 (Commitments; Incremental
Facilities), file a duly completed form DTTP2 in respect of such Lender with HM
Revenue & Customs within 30 days of the UK Obligor becoming a party to this
Agreement and shall promptly provide the Lender with a copy of that filing.

 

(g)           Value Added Tax

 

(i)            All amounts set out or expressed in a Loan Document to be payable
by any party to any Lender which (in whole or in part) constitute the
consideration for a supply or supplies for value added tax (“VAT”) purposes
shall be deemed to be exclusive of any VAT which is chargeable on such supply or
supplies, and accordingly, subject to paragraph (ii) below, if VAT is or becomes
chargeable on any supply made by any Lender to any party under a Loan Document,
that party shall pay to the Lender (in addition to and at the same time as
paying any other consideration for such supply) an amount equal to the amount of
such VAT (and such Lender shall promptly provide an appropriate VAT invoice to
such party).

 

(ii)           If VAT is or becomes chargeable on any supply made by any Lender
(the “Supplier”) to any other Lender (the “Recipient”) under a Loan and any
party other than the Recipient (the “Subject Party”) is required by the terms of
any Loan Document to pay an amount equal to the consideration for such supply to
the Supplier (rather than being required to reimburse the Recipient in respect
of that consideration), such Party shall also pay to the Supplier (in addition
to and at the same time as paying such amount) an amount equal to the amount of
such VAT.  The Recipient will promptly pay to the Subject Party an amount equal
to any credit or repayment obtained by the Recipient from the relevant tax
authority which the Recipient reasonably determines is in respect of such VAT.

 

(iii)          Where a Loan Document requires any party to reimburse or
indemnify a Lender for any cost or expense, that party shall reimburse or
indemnify (as the case may be) such Lender for the full amount of such cost or
expense, including such part thereof as represents VAT, save to the extent that
such Lender reasonably determines that it is entitled to credit or repayment in
respect of such VAT from the relevant tax authority.

 

(iv)          Any reference in this Section 2.19A(g) to any party shall, at any
time when such party is treated as a member of a group for VAT purposes, include
(where appropriate and unless the context otherwise requires) a reference to the
representative member of such group at such time (the term “representative
member” to have the same meaning as in the United Kingdom Value Added Tax Act
1994).

 

17

--------------------------------------------------------------------------------


 

(x)            Section 2.23(b) of the Credit Agreement is hereby amended to read
as follows:

 

(b)           (i) Subject to the consent of the Foreign Trade Facility Agent,
the Administrative Agent, the Participation Foreign Issuing Lenders (such
consent not to be unreasonably withheld, delayed or conditioned) and all of the
Lenders with a Foreign Credit Commitment (such consent not to be unreasonably
withheld, delayed or conditioned), the Parent Borrower may designate any Foreign
Subsidiary of the Parent Borrower as a Foreign Subsidiary Borrower under the
Foreign Trade Facility by delivery to the Foreign Trade Facility Agent and the
Administrative Agent of a Borrowing Subsidiary Agreement executed by such
Subsidiary, the Parent Borrower, the Foreign Trade Facility Agent and the
Administrative Agent and upon such delivery such Subsidiary shall for all
purposes of this Agreement be a Foreign Subsidiary Borrower under the Foreign
Trade Facility and a party to this Agreement until the Parent Borrower shall
have executed and delivered to the Foreign Trade Facility Agent and the
Administrative Agent a Borrowing Subsidiary Termination with respect to such
Subsidiary, whereupon such Subsidiary shall cease to be a Foreign Subsidiary
Borrower under the Foreign Trade Facility.

 

(ii) Subject to the consent of the Foreign Trade Facility Agent, the
Administrative Agent and the Bilateral Foreign Issuing Lenders (such consent not
to be unreasonably withheld, delayed or conditioned), the Parent Borrower may
designate any Foreign Subsidiary of the Parent Borrower as a Foreign Subsidiary
Borrower under the Bilateral Foreign Trade Facility by delivery to the Foreign
Trade Facility Agent and the Administrative Agent of a Borrowing Subsidiary
Agreement executed by such Subsidiary, the Parent Borrower, the Foreign Trade
Facility Agent and the Administrative Agent and upon such delivery such
Subsidiary shall for all purposes of this Agreement be a Foreign Subsidiary
Borrower under the Bilateral Foreign Trade Facility and a party to this
Agreement until the Parent Borrower shall have executed and delivered to the
Foreign Trade Facility Agent and the Administrative Agent a Borrowing Subsidiary
Termination with respect to such Subsidiary, whereupon such Subsidiary shall
cease to be a Foreign Subsidiary Borrower under the Bilateral Foreign Trade
Facility.

 

(iii) Notwithstanding the preceding clauses (i) and (ii), no such Borrowing
Subsidiary Termination will become effective as to any Foreign Subsidiary
Borrower under the Foreign Trade Facility or the Bilateral Foreign Trade
Facility, as applicable, at a time when any Obligations of such Foreign
Subsidiary Borrower shall be outstanding thereunder or any applicable Foreign
Credit Instruments issued for the account of such Foreign Subsidiary Borrower
shall be outstanding (which shall not have been cash collateralized or otherwise
supported in a manner consistent with the terms of Section 2.6(o)(iv) or the
obligations of such Foreign Subsidiary Borrower in respect of each outstanding
Foreign Credit Instrument shall not have been assumed by the Parent Borrower or
another Foreign Subsidiary Borrower pursuant to a written assumption agreement
in form and substance reasonably satisfactory to the Parent Borrower, such
terminated Foreign Subsidiary Borrower, any Foreign Subsidiary Borrower that
assumes obligations of such terminated Foreign Subsidiary Borrower, and the
Foreign Trade Facility Agent), provided that such Borrowing Subsidiary
Termination shall be effective to terminate such Foreign Subsidiary Borrower’s
right to request further Foreign Credit

 

18

--------------------------------------------------------------------------------


 

Instruments or other extensions of credit under the Foreign Trade Facility or
the Bilateral Foreign Trade Facility, as applicable.

 

(z)            Section 2.23(d) of the Credit Agreement is hereby amended to read
as follows:

 

(d)           The Administrative Agent shall promptly notify the Global
Revolving Lenders of any Foreign Subsidiary Borrower added or terminated
pursuant to Section 2.23(a), and the Foreign Trade Facility Agent shall promptly
notify (i) each Participation Foreign Issuing Lender and Lenders with Foreign
Credit Commitments of any Foreign Subsidiary Borrower added or terminated
pursuant to Section 2.23(b)(i) and (ii) each Bilateral Foreign Issuing Lender of
any Foreign Subsidiary Borrower added or terminated pursuant to
Section 2.23(b)(ii).

 

(aa)         The last sentence of Section 9.4(b)(iii) of the Credit Agreement is
hereby amended to read as follows:

 

The assignee, if it is not a Lender, shall deliver to the Administrative Agent
an Administrative Questionnaire and shall complete Exhibit P (UK Tax
Certification) and deliver it to the Administrative Agent.

 

(bb)         Schedule 1.1A to the Credit Agreement is hereby amended to read as
provided on Schedule 1.1A attached hereto.

 

(cc)         A new Schedule P is hereby added to the Credit Agreement to read as
provided on Schedule P attached hereto.

 

(dd)         Exhibit E to the Credit Agreement is hereby amended to read as
provided on Exhibit E attached hereto.

 

(ee)         Paragraph 1 of Exhibit G to the Credit Agreement is hereby amended
to read as follows:

 

1.             Each Lender party hereto agrees to [increase the amount of its
[Domestic Revolving][Global Revolving][Foreign Credit] [Bilateral Foreign Credit
Issuing] Commitment by $                   , such that its aggregate [Domestic
Revolving][Global Revolving][Foreign Credit] [Bilateral Foreign Credit Issuing]
Commitment is $                   ] [make an Incremental Term Loan in the amount
set forth opposite such Lender’s name below under the caption “Incremental Term
Loan Amount.”]

 

(ff)           Exhibit O to the Credit Agreement is hereby amended to read as
provided on Exhibit O attached hereto.

 

2.             Pledge Stock Consent.  Notwithstanding the terms of Section 5.11
of the Credit Agreement and the Guarantee and Collateral Agreement, the
Administrative Agent and the Lenders agree that (a) the Parent Borrower shall
not be required to pledge any Capital Stock of Ballantyne Holding Company so
long as, on or before the date of funding of the Incremental Term Loan A (as
defined in the applicable Incremental Facility Activation Notice) and/or
Incremental Term Loan X, Johnston Ballantyne Holdings Limited becomes a
“Grantor” under the Guarantee and Collateral Agreement and provides a
non-recourse guarantee and pledge of 65% of the outstanding shares of voting
stock of SPX Clyde

 

19

--------------------------------------------------------------------------------


 

Luxembourg S.à r.l. in accordance with the terms of the Guarantee and Collateral
Agreement, pursuant to an Assumption Agreement substantially in the form of
Exhibit A attached hereto, and (ii) for the avoidance of doubt, none of
Ballantyne Company, SPX Clyde Luxembourg S.à r.l. or SPX Clyde UK Limited shall
be required to be a “Grantor” under the Guarantee and Collateral Agreement.

 

3.             Guarantee and Collateral Agreement.  By execution hereof, the
Lenders hereby (a) consent to and approve the First Amendment to Guarantee and
Collateral Agreement, a copy of which is attached hereto as Exhibit B and
(b) authorize the Administrative Agent to execute such First Amendment to
Guarantee and Collateral Agreement on their behalf.

 

4.             Conditions Precedent.  This Amendment shall be effective upon the
receipt by the Administrative Agent of counterparts of this Amendment duly
executed by the Parent Borrower, the other Loan Parties, the Required Lenders
and the Administrative Agent.

 

5.             Miscellaneous.

 

(a)           The Credit Agreement and the obligations of the parties thereunder
and under the other Loan Documents, are hereby ratified and confirmed and shall
remain in full force and effect according to their terms.

 

(b)           Each Subsidiary Guarantor (i) acknowledges and consents to all of
the terms and conditions of this Amendment, (ii) affirms all of its obligations
under the Loan Documents and (iii) agrees that this Amendment and all documents
executed in connection herewith do not operate to reduce or discharge its
obligations under the Credit Agreement or the other Loan Documents.

 

(c)           Each of the Loan Parties hereby represents and warrants as
follows:

 

(i)            Such Loan Party has taken all necessary action to authorize the
execution, delivery and performance of this Amendment.

 

(ii)           This Amendment has been duly executed and delivered by such Loan
Party and constitutes such Loan Party’s legal, valid and binding obligations,
enforceable in accordance with its terms, except as such enforceability may be
subject to (A) bankruptcy, insolvency, reorganization, fraudulent conveyance or
transfer, moratorium or similar laws affecting creditors’ rights generally and
(B) general principles of equity (regardless of whether such enforceability is
considered in a proceeding at law or in equity).

 

(iii)          No consent, approval, authorization or order of, or filing,
registration or qualification with, any court or governmental authority or third
party is required in connection with the execution, delivery or performance by
any Loan Party of this Amendment.

 

(d)           The Parent Borrower represents and warrants to the Lenders that
(i) the representations and warranties of the Parent Borrower set forth in
Article III of the Credit Agreement and in each other Loan Document are true and
correct in all material respects as of the date hereof with the same effect as
if made on and as of the date hereof, except to the extent such representations
and warranties expressly relate solely to an earlier date and (ii) no event has
occurred and is continuing which constitutes a Default or an Event of Default.

 

(e)           This Amendment may be executed in any number of counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall constitute one and the same

 

20

--------------------------------------------------------------------------------


 

agreement.  Delivery of an executed counterpart of this Amendment by telecopy,
pdf or other similar electronic transmission shall be effective as an original
and shall constitute a representation that an executed original shall be
delivered.

 

(f)            THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK (INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE
NEW YORK GENERAL OBLIGATIONS LAW).

 

[Signature pages follow]

 

21

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

 

PARENT BORROWER:

SPX CORPORATION,

 

a Delaware corporation

 

 

 

By:

/s/ Kevin Lilly

 

Name: Kevin Lilly

 

Title: Senior Vice President

 

 

FOREIGN SUBSIDIARY BORROWERS:

SPX COOLING TECHNOLOGIES GmbH,

 

a limited liability company formed in Germany

 

 

 

By:

/s/ Drew T. Ladau

 

Name: Drew T. Ladau

 

Title: Managing Director

 

 

 

By:

/s/ Robert J. Bartels

 

Name: Robert J. Bartels

 

Title: Managing Director

 

 

 

BALCKE-DÜRR GmbH,

 

a limited liability company formed in Germany

 

 

 

By:

/s/ Drew T. Ladau

 

Name: Drew T. Ladau

 

Title: Managing Director

 

 

 

By:

/s/ Robert J. Bartels

 

Name: Robert J. Bartels

 

Title: Managing Director

 

 

 

SPX FLOW TECHNOLOGY CRAWLEY LIMITED,

 

a company incorporated in England and Wales

 

 

 

By:

/s/ Kevin Lilly

 

Name: Kevin Lilly

 

Title: Director

 

 

SUBSIDIARY GUARANTORS:

THE MARLEY-WYLAIN COMPANY,

 

a Delaware corporation

 

 

 

By:

/s/ Tom W. Blashill

 

Name: Tom Blashill

 

Title: President

 

FIRST AMENDMENT TO CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

WAUKESHA ELECTRIC SYSTEMS, INC.,

 

a Wisconsin corporation

 

 

 

By:

/s/ Kevin Lilly

 

Name: Kevin Lilly

 

Title: Vice President and Secretary

 

 

 

MCT SERVICES LLC,

 

a Delaware limited liability company

 

 

 

By:

/s/ Drew T. Ladau

 

Name: Drew T. Ladau

 

Title: President

 

 

 

SPX HEAT TRANSFER INC.,

 

a Delaware corporation

 

 

 

By:

/s/ Drew T. Ladau

 

Name: Drew T. Ladau

 

Title: Chief Executive Officer

 

 

 

SPX FLOW TECHNOLOGY SYSTEMS, INC.,

 

a Delaware corporation

 

 

 

By:

/s/ Kevin Lilly

 

Name: Kevin Lilly

 

Title: Vice President and Secretary

 

 

 

SPX COOLING TECHNOLOGIES, INC.,

 

a Delaware corporation

 

 

 

By:

/s/ Kevin Lilly

 

Name: Kevin Lilly

 

Title: Executive Vice President and Secretary

 

 

 

THE MARLEY COMPANY LLC,

 

a Delaware limited liability company

 

 

 

By:

/s/ Kevin Lilly

 

Name: Kevin Lilly

 

Title: Executive Vice President and Secretary

 

 

 

SPX HOLDING, INC.,

 

a Connecticut corporation

 

 

 

By:

/s/ Kevin Lilly

 

Name: Kevin Lilly

 

Title: Vice President and Secretary

 

--------------------------------------------------------------------------------


 

 

 

 

KAYEX CHINA HOLDINGS, INC.,

 

a Delaware corporation

 

 

 

By:

/s/ Kevin Lilly

 

Name:  Kevin Lilly

 

Title:  Vice President and Secretary

 

--------------------------------------------------------------------------------


 

ADMINISTRATIVE AGENT:

BANK OF AMERICA, N.A.,

 

as Administrative Agent

 

 

 

By:

/s/ Mollie S. Canup

 

Name: Mollie S. Canup

 

Title:   Vice President

 

 

 

 

FOREIGN TRADE FACILITY AGENT:

DEUTSCHE BANK AG DEUTSCHLANDGESCHÄFT BRANCH,

 

as Foreign Trade Facility Agent

 

 

 

By:

/s/ Karl-Heinz Schroeder

 

Name: Karl-Heinz Schroeder

 

Title: Managing Director

 

 

 

By:

/s/ Christiane Roth

 

Name: Christiane Roth

 

Title: Director

 

 

LENDERS:

BANK OF AMERICA, N.A.,

 

as a Lender, Swingline Lender, Issuing Lender and

 

Participation Foreign Issuing Lender

 

 

 

By:

/s/ Chris Burns

 

Name: Chris Burns

 

Title: Vice President

 

 

 

THE BANK OF NOVA SCOTIA,

 

as a Lender

 

 

 

By:

/s/ David Schwartzbard

 

Name: David Schwartzbard

 

Title: Director, Execution Head

 

 

 

DEUTSCHE BANK AG NEW YORK BRANCH,

 

as a Lender

 

 

 

By:

/s/ Margeurite Sutton

 

Name: Marguerite Sutton

 

Title: Director

 

 

 

By:

/s/ Carin Keegan

 

Name: Carin Keegan

 

Title: Director

 

--------------------------------------------------------------------------------


 

 

COMMERZBANK AG, NEW YORK AND

 

GRAND CAYMAN BRANCHES,

 

as a Lender

 

 

 

By:

/s/ Matthew Havens

 

Name: Matthew Havens

 

Title: Assistant Vice President

 

 

 

By:

/s/ Sandy Bau

 

Name: Sandy Bau

 

Title: Associate

 

 

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

 

as a Lender

 

 

 

By:

/s/ George Stoecklein

 

Name: George Stoecklein

 

Title: Vice President

 

 

 

CITIBANK NA,

 

as a Lender

 

 

 

By:

/s/ Janice D’Arco

 

Name: Janice D’Arco

 

Title: Vice President

 

 

 

MIZUHO CORPORATE BANK, LTD.,

 

as a Lender

 

 

 

By:

/s/ David Lim

 

Name: David Lim

 

Title: Authorized Signatory

 

 

 

NORDEA BANK FINLAND PLC

 

NEW YORK AND GRAND CAYMAN BRANCHES,

 

as a Lender

 

 

 

October 4, 2011

 

 

 

By:

/s/ Mogens R. Jensen

Gerald Chelius

 

Name: Mogens R. Jensen

Gerald Chelius

 

Title: Senior Vice President

Senior Vice President

 

 

 

SUNTRUST BANK,

 

as a Lender

 

 

 

By:

/s/ J. Lance Walton

 

Name: J. Lance Walton

 

Title: Senior Vice President

 

--------------------------------------------------------------------------------


 

 

AUSTRALIA AND NEW ZEALAND BANKING

 

GROUP LIMITED,

 

as a Lender

 

 

 

By:

/s/ Robert Grillo

 

Name: Robert Grillo

 

Title: Director

 

 

 

HSBC BANK USA, NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

By:

/s/ Reed R. Menefee

 

Name: Reed R. Menefee

 

Title: Vice President, Global Relationship Manager

 

 

 

FIFTH THIRD BANK,

 

as a Lender

 

 

 

By:

/s/ Mary Ramsey

 

Name: Mary Ramsey

 

Title: Vice President

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

By:

/s/ Scott Santa Cruz

 

Name: Scott Santa Cruz

 

Title: Managing Director

 

 

 

THE NORTHERN TRUST COMPANY,

 

as a Lender

 

 

 

By:

/s/ John Canty

 

Name: John Canty

 

Title: Senior Vice President

 

 

 

PNC BANK, NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

By:

/s/ Jessica L. Fabrizi

 

Name: Jessica L. Fabrizi

 

Title: Assistant Vice President

 

 

 

CHANG HWA COMMERCIAL BANK LTD.,

 

as a Lender

 

 

 

By:

/s/ Eric Y.S. Tsai

 

Name: Eric Y.S. Tsai

 

Title: VP & General Manager

 

--------------------------------------------------------------------------------


 

 

TD BANK, NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

By:

/s/ Mark Willner

 

Name: Mark Willner

 

Title: SVP

 

 

 

US BANK, NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

By:

/s/ Louis K. Beasley III

 

Name: Louis K. Beasley III

 

Title: Senior Vice President

 

 

 

CREDIT AGRICOLE CORPORATE AND

 

INVESTMENT BANK,

 

as a Lender

 

 

 

By:

/s/ Rachel Tresser

 

Name: Rachel Tresser

 

Title: Director

 

 

 

By:

/s/ Yuri Muzichenko

 

Name: Yuri Muzichenko

 

Title: Director

 

 

 

JPMORGAN CHASE BANK, N.A.,

 

as a Lender and Issuing Lender

 

 

 

By:

/s/ Richard W. Duker

 

Name: Richard W. Duker

 

Title: Managing Director

 

 

 

DBS BANK LTD., LOS ANGELES AGENCY,

 

as a Lender

 

 

 

By:

/s/ James McWalters

 

Name: James McWalters

 

Title: General Manager

 

 

 

SUMITOMO MITSUI BANKING CORPORATION,

 

as a Lender

 

 

 

By:

/s/ Shuji Yabe

 

Name: Shuji Yabe

 

Title: Managing Director

 

--------------------------------------------------------------------------------


 

 

DNB NOR BANK ASA,

 

as a Lender and Participation Foreign Issuing Lender

 

 

 

By:

/s/ Philip F. Kurpiewski

 

Name: Philip F. Kurpiewski

 

Title: Senior Vice President

 

 

 

By:

/s/ Pal Boger

 

Name: Pål Boger

 

Title: Vice President

 

 

 

BAYERISCHE LANDESBANK, NEW YORK

 

BRANCH,

 

as a Lender

 

 

 

By:

/s/ Michael Hintz

 

Name: Michael Hintz

 

Title: First Vice President

 

 

 

By:

/s/ Elke Videgain

 

Name: Elke Videgain

 

Title: Senior Vice President

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

[FORM OF] ASSUMPTION AGREEMENT

 

ASSUMPTION AGREEMENT, dated as of [                        ], 2011 made by
Johnston Ballantyne Holdings Limited (the “Additional Grantor”), in favor of
Bank of America, N.A., as administrative agent (in such capacity, the
“Administrative Agent”) for the Secured Parties (as defined in Guarantee and
Collateral Agreement (defined below).  All capitalized terms not defined herein
shall have the meaning ascribed to them in the Credit Agreement (defined below).

 

W I T N E S S E T H:

 

WHEREAS, SPX CORPORATION (the “Parent Borrower”), the Foreign Subsidiary
Borrowers from time to time parties thereto (together with the Parent Borrower,
the “Borrowers”), the Lenders, the Administrative Agent and Deutsche Bank AG
Deutschlandgeschäft Branch, as foreign trade facility agent (in such capacity,
the “Foreign Trade Facility Agent”) have entered into a Credit Agreement, dated
as of June 30, 2011 (as amended by the First Amendment to Credit Agreement dated
as of October     , 2011, as further amended, supplemented or otherwise modified
from time to time, the “Credit Agreement”);

 

WHEREAS, in connection with the Credit Agreement, the Borrowers and certain of
their Subsidiaries (other than the Additional Grantor) have entered into the
Guarantee and Collateral Agreement, dated as of June 30, 2011 (as amended by the
First Amendment to Guarantee and Collateral Agreement dated as of October     ,
2011, as further amended, supplemented or otherwise modified from time to time,
the “Guarantee and Collateral Agreement”) in favor of the Administrative Agent
for the benefit of the Secured Parties;

 

WHEREAS, the Credit Agreement requires the Additional Grantor to become a party
to the Guarantee and Collateral Agreement on the terms specified herein; and

 

WHEREAS, the Additional Grantor has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Guarantee and Collateral
Agreement;

 

NOW, THEREFORE, IT IS AGREED:

 

1.                                       Guarantee and Collateral Agreement;
Limited Recourse.  By executing and delivering this Assumption Agreement, the
Additional Grantor, as provided in Section 8.14 of the Guarantee and Collateral
Agreement, hereby becomes a party to the Guarantee and Collateral Agreement as a
Grantor thereunder with the same force and effect as if originally named therein
as a Grantor and, without limiting the generality of the foregoing, hereby
expressly assumes all obligations and liabilities of a Grantor thereunder.  The
information set forth in Annex 2-A hereto is hereby added to the information set
forth in the Schedules to the Guarantee and Collateral Agreement.  The
Additional Grantor hereby represents and warrants that each of the
representations and warranties contained in Section 4 of the Guarantee and
Collateral Agreement with respect to the Additional Grantor and SPX Clyde
Luxembourg S.à r.l. is true and correct in all material respects on and as the
date hereof (after giving effect to this Assumption Agreement) as if made on and
as of such date.  Notwithstanding anything to the contrary contained in this
Assumption Agreement, the Guarantee and Collateral Agreement, the Credit
Agreement or any other Loan Document, whether express or implied (i) the
Additional Grantor shall have no personal liability to the Administrative Agent
or any Secured Party under this Assumption Agreement or

 

--------------------------------------------------------------------------------


 

the Guarantee and Collateral Agreement (including with respect to its guarantee
under Section 2.1 of the Guarantee and Collateral Agreement) beyond the interest
of the Additional Grantor in the shares of Capital Stock in SPX Clyde Luxembourg
S.à r.l. pledged to the Administrative Agent pursuant to the terms of the
Guarantee and Collateral Agreement, (ii) the Guarantor Obligations are
nonrecourse to the Additional Grantor and (iii) no deficiency or other judgment
may be sought or obtained against the Additional Grantor for the payment of any
of the Guarantor Obligations.

 

2.                                     Governing Law.  THIS ASSUMPTION AGREEMENT
SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE OF
NEW YORK (INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL
OBLIGATION LAW).

 

3.                                       Counterparts.  This Assumption
Agreement may be executed in any number of counterparts, each of which when so
executed and delivered shall be an original, but all of which shall constitute
one and the same agreement.  Delivery of an executed counterpart of this
Assumption Agreement by telecopy, pdf or other similar electronic transmission
shall be effective as an original and shall constitute a representation that an
executed original shall be delivered.

 

IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.

 

 

JOHNSTON BALLANTYNE HOLDINGS LIMITED

 

 

 

 

 

By:

 

 

Name:

 

Title: Director

 

 

Accepted and agreed to as of the date first above written.

 

 

 

BANK OF AMERICA, N.A.,

 

as Administrative Agent

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

Annex 2-A to

 

Assumption Agreement

 

Supplement to Schedule 1

 

[to be provided by the Parent Borrower]

 

--------------------------------------------------------------------------------


 

Supplement to Schedule 2

 

[to be provided by Parent Borrower]

 

Supplement to Schedule 3

 

[to be provided by the Parent Borrower]

 

Supplement to Schedule 4

 

[to be provided by the Parent Borrower]

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

[FORM OF] FIRST AMENDMENT TO GUARANTEE AND COLLATERAL AGREEMENT

 

THIS FIRST AMENDMENT TO GUARANTEE AND COLLATERAL AGREEMENT dated as of
October     , 2011 (the “Amendment”) is entered into among the Grantors and BANK
OF AMERICA, N.A., as administrative agent (in such capacity, the “Administrative
Agent”) for the Secured Parties.  All capitalized terms used herein and not
otherwise defined herein shall have the meanings given to such terms in the
Guarantee and Collateral Agreement (as defined below).

 

RECITALS

 

WHEREAS, the Grantors and the Administrative Agent entered into that certain
Guarantee and Collateral Agreement dated as of June 30, 2011 (as amended,
restated, supplemented or otherwise modified from time to time, the “Guarantee
and Collateral Agreement”);

 

WHEREAS, the parties hereto agree to amend the Guarantee and Collateral
Agreement as set forth below;

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

1.                                       Amendments.  The Guarantee and
Collateral Agreement is hereby amended as follows:

 

(a)                                  The definition of “Pledged Stock” in
Section 1.1 of the Guarantee and Collateral Agreement is hereby amended to add
the following new clause (viii) at the end thereof to read as follows:

 

and (viii) in no event shall the Capital Stock of Ballantyne Holding Company,
Ballantyne Company and Johnston Ballantyne Holdings Limited be Collateral or be
required to be pledged or a security interest granted hereunder.

 

(b)                                 The definition of “Borrower Obligations” in
Section 1.1 of the Guarantee and Collateral Agreement is hereby amended to read,
as follows:

 

“Borrower Obligations”: the collective reference to the unpaid principal of and
interest (and premium, if any) on the Loans (including Incremental Term Loans),
Reimbursement Obligations, Bilateral Foreign Credit Reimbursement Obligations
and Participation Foreign Credit Reimbursement Obligations and all other
obligations and liabilities of the Borrowers and the Subsidiary Guarantors
(including interest accruing at the then applicable rate provided in the Credit
Agreement after the maturity of the Loans, Reimbursement Obligations, Bilateral
Foreign Credit Reimbursement Obligations and Participation Foreign Credit
Reimbursement Obligations and interest accruing at the then applicable rate
provided in the Credit Agreement after the filing of any petition in bankruptcy,
or the commencement of any insolvency, reorganization or like proceeding,
relating to any Borrower, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding) to any Agent or any other
Secured Party, whether direct or indirect, absolute or contingent, due or to
become due, or now existing or hereafter Incurred, which may arise under, out
of, or in connection with, the Credit Agreement,

 

--------------------------------------------------------------------------------


 

this Agreement, the other Loan Documents, any Hedging Agreement of any Borrower
or any Subsidiary Guarantor with any Lender or Affiliate of a Lender or
Specified Cash Management Agreement with any Lender or any Affiliate of any
Lender, in each case whether on account of principal, interest, premium,
reimbursement obligations, fees, indemnities, costs, expenses or otherwise
(including all fees and disbursements of counsel to any Agent or to any other
Secured Party that are required to be paid by any Borrower or any Subsidiary
Guarantor pursuant to the terms of any of the foregoing agreements).

 

(c)                                  Paragraph (a) in Section 2.1 of the
Guarantee and Collateral Agreement is amended to read as follows:

 

(a)                                Each of the Guarantors hereby, jointly and
severally, unconditionally and irrevocably, guarantees to the Administrative
Agent and the Secured Parties and their respective successors and permitted
assigns, the prompt and complete payment and performance by each Borrower and
each Guarantor when due (whether at the stated maturity, by acceleration or
otherwise) of its Borrower Obligations (other than in respect of Excluded
Taxes); provided, however, that the Parent Borrower’s guarantee obligations
under this Section 2 shall be limited to the guarantee of the prompt and
complete payment and performance by each Foreign Subsidiary Borrower and each
Subsidiary Guarantor when due (whether at the stated maturity, by acceleration
or otherwise) of its respective Borrower Obligations (other than in respect of
Excluded Taxes).

 

(d)                                 The following paragraph (f) is hereby added
at the end of Section 2.1 of the Guarantee and Collateral Agreement to read as
follows:

 

(f)                                    Notwithstanding anything to the contrary
contained in this Agreement, whether express or implied (i) Johnston Ballantyne
Holdings Limited (including all directors, general or managing partners,
officers, employees, agents, trustees and advisors thereof) shall have no
personal liability to the Administrative Agent or any Secured Party under this
Agreement (including with respect to its guarantee under this Section 2.1)
beyond the interest of Johnston Ballantyne Holdings Limited in the shares of
Capital Stock in SPX Clyde Luxembourg S.à r.l. pledged to the Administrative
Agent pursuant to the terms hereof, (ii) the Guarantor Obligations are
nonrecourse to Johnston Ballantyne Holdings Limited and (iii) no deficiency or
other judgment may be sought or obtained against Johnston Ballantyne Holdings
Limited for the payment of any of the Guarantor Obligations.

 

(e)                                  The following paragraph is hereby added at
the end of Section 3 of the Guarantee and Collateral Agreement to read as
follows:

 

Notwithstanding the terms of this Section 3 or any other Loan Document, (a) the
Parent Borrower shall not be required to pledge any Capital Stock of Ballantyne
Holding Company so long as, on or before the date of funding of the Incremental
Term Loan A (as defined in the applicable Incremental Facility Activation
Notice) and/or the Incremental Term Loan X, Johnston Ballantyne Holdings Limited
becomes a “Grantor” under the Guarantee and Collateral Agreement and provides a
non-recourse guarantee and pledge of 65% of the outstanding shares of voting
stock of SPX Clyde Luxembourg S.à r.l. in accordance with the terms hereof, and
(ii) for the avoidance of doubt, none of

 

--------------------------------------------------------------------------------


 

Ballantyne Company, SPX Clyde Luxembourg S.à r.l. or SPX Clyde UK Limited shall
be required to be a “Grantor” under the Guarantee and Collateral Agreement.

 

(f)                                    Schedule 2 of the Guarantee and
Collateral Agreement is hereby amended to read as provided on Schedule 2
attached hereto.

 

2.                                       This Amendment may be executed in any
number of counterparts, each of which when so executed and delivered shall be an
original, but all of which shall constitute one and the same agreement. 
Delivery of an executed counterpart of this Amendment by telecopy, pdf or other
similar electronic transmission shall be effective as an original and shall
constitute a representation that an executed original shall be delivered.

 

3.                                       THIS AMENDMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK (INCLUDING
SECTION 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW).

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

GRANTORS:

SPX CORPORATION,

 

a Delaware corporation

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

THE MARLEY-WYLAIN COMPANY,

 

a Delaware corporation

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

WAUKESHA ELECTRIC SYSTEMS, INC.,

 

a Wisconsin corporation

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

MCT SERVICES LLC,

 

a Delaware limited liability company

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

SPX HEAT TRANSFER INC.,

 

a Delaware corporation

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

SPX FLOW TECHNOLOGY SYSTEMS, INC.,

 

a Delaware corporation

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

SPX COOLING TECHNOLOGIES, INC.,

 

a Delaware corporation

 

 

 

By:

 

 

--------------------------------------------------------------------------------


 

 

Name:

 

Title:

 

 

 

THE MARLEY COMPANY LLC,

 

a Delaware limited liability company

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

KAYEX CHINA HOLDINGS, INC.,

 

a Delaware corporation

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

SPX HOLDING INC.,

 

a Connecticut corporation

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

ACKNOWLEDGED AND AGREED:

 

 

 

 

 

BANK OF AMERICA, N.A.,

 

as Administrative Agent

 

 

 

By:

 

 

 

Name: Mollie S. Canup

 

Title:   Vice President

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 1.1A

 

COMMITMENTS

 

[to be provided]

 

--------------------------------------------------------------------------------


 

SCHEDULE P

 

[FORM OF] UK TAX CERTIFICATION

 

Reference is hereby made to the Credit Agreement, dated as of June 30, 2011 (as
amended by the First Amendment to Credit Agreement dated as of October     ,
2011, as further amended, restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among SPX Corporation, a Delaware corporation
(the “Parent Borrower”), the Foreign Subsidiary Borrowers from time to time
parties thereto, the Lenders from time to time parties thereto, Bank of America,
N.A., as Administrative Agent (in such capacity, the “Administrative Agent”) and
Deutsche Bank AG Deutschlandgeschäft Branch, as Foreign Trade Facility Agent. 
Terms defined in the Credit Agreement shall have their defined meanings when
used herein.

 

Pursuant to Section 2.19A of the Credit Agreement, the undersigned hereby
certifies that

 

1. The Assignee confirms, for the benefit of the Administrative Agent and
without liability to any UK Obligor (as defined in Section 2.19A), that it is:

 

(a) [a Qualifying Lender falling within paragraph (i)(A) or paragraph (ii) of
the definition of Qualifying Lender];

 

(b) [a Treaty Lender];

 

(c) [not a Qualifying Lender].

 

[Delete as appropriate].

 

2. The Assignee confirms that the person beneficially entitled to interest
payable to that Lender in respect of Loan is either:

 

(a) a company resident in the United Kingdom for United Kingdom tax purposes; or

 

(b) a partnership each member of which is:

 

(i) a company so resident in the United Kingdom; or

 

(ii) a company not so resident in the United Kingdom which carries on a trade in
the United Kingdom through a permanent establishment and which brings into
account in computing its chargeable profits (within the meaning of section 19 of
the CTA) the whole of any share of interest payable in respect of that advance
that falls to it by reason of Part 17 of the CTA; or

 

(c) a company not so resident in the United Kingdom which carries on a trade in
the United Kingdom through a permanent establishment and which brings into
account interest payable in respect of that advance in computing the chargeable
profits (within the meaning of section 19 of the CTA) of that company. (For
these purposes “CTA” has the same meaning as defined in Section 2.19A).[Include
the confirmation in paragraph 2 above if Assignee comes within definition of
paragraph (i)(B) of the definition of Qualifying Lender in Section 2.19A].

 

--------------------------------------------------------------------------------


 

3. The Assignee confirms (for the benefit of the Administrative Agent and
without liability to any UK Obligor) that it is a Treaty Lender that holds a
passport under the HMRC DT Treaty Passport scheme (reference number [    ]) and
is tax resident in [      ], so that interest payable to it by borrowers is
generally subject to full exemption from UK withholding tax and notifies the
Parent Borrower that:

 

(a) each UK Obligor which is a UK Obligor on the date on which the Assignee
becomes a Lender under this Agreement must, to the extent that the Assignee
becomes a Lender under a Facility which is made available to that UK Obligor
pursuant to Section 2.1 (Commitments; Incremental Facilities) of this Agreement,
make an application to HM Revenue & Customs under form DTTP2 within 30 days of
the date on which the Assignee becomes a Lender under this Agreement; and

 

(b) each UK Obligor which becomes a party to this Agreement as a UK Obligor
after the date on which the Assignee becomes a party must, to the extent that
the Assignee becomes a Lender under a Facility which is made available to that
UK Obligor pursuant to Section 2.1 (Commitments; Incremental Facilities) of this
Agreement, make an application to HM Revenue & Customs under form DTTP2 within
30 days of the UK Obligor becoming a party to this Agreement.

 

(For these purposes “UK Obligor” has the same meaning as defined in
Section 2.19A).

 

[The confirmation in the paragraph 3 above must be included if the Assignee
holds a passport under the HMRC DT Treaty Passport scheme and wishes that scheme
to apply to the Agreement].

 

IN WITNESS WHEREOF, the undersigned has duly executed this certificate as of the
     day of                       .

 

 

 

[Lender]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT E

 

[FORM OF]
BORROWING SUBSIDIARY AGREEMENT(1)

 

BORROWING SUBSIDIARY AGREEMENT, dated as of                        20   (this
“Agreement”), among [NAME OF FOREIGN SUBSIDIARY BORROWER],
a                     (the “Subsidiary”), SPX CORPORATION, a Delaware
corporation (the “Parent Borrower”), [DEUTSCHE BANK AG DEUTSCHLANDGESCHÄFT
BRANCH, as foreign trade facility agent (in such capacity, the “Foreign Trade
Facility Agent”),] and BANK OF AMERICA, N.A., as administrative agent (in such
capacity, the “Administrative Agent”) for the several banks and other financial
institutions or entities (the “Lenders”) from time to time parties to the Credit
Agreement, dated as of June 30, 2011 (as amended by that certain First Amendment
to Credit Agreement dated as of October     , 2011 and as further amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among the Parent Borrower, the Foreign Subsidiary Borrowers (as
defined in the Credit Agreement), the Lenders, the Administrative Agent and the
Foreign Trade Facility Agent.

 

The parties hereto hereby agree as follows:

 

1.                                     Capitalized terms used herein but not
otherwise defined herein shall have the meanings assigned to such terms in the
Credit Agreement.

 

2.                                     Pursuant to Section 2.23[(a)][(b)] of the
Credit Agreement, the Parent Borrower hereby designates the Subsidiary as a
Foreign Subsidiary Borrower in respect of the [Global Revolving
Facility][Foreign Trade Facility] [Bilateral Foreign Trade Facility] under the
Credit Agreement.

 

3.                                     The Parent Borrower and the Subsidiary,
jointly and severally, represent and warrant that the representations and
warranties contained in the Credit Agreement are true and correct in all
material respects on and as of the date hereof to the extent such
representations and warranties relate to the Subsidiary and this Agreement.

 

4.                                     The Parent Borrower agrees that the
guarantee of the Parent Borrower contained in the Guarantee and Collateral
Agreement will apply to the obligations of the Subsidiary as a Foreign
Subsidiary Borrower.

 

5.                                     For the avoidance of doubt, each party
hereto acknowledges and agrees that (a) the Subsidiary shall not be liable for
the Obligations of any other Loan Party and (b) the Obligations of the
Subsidiary in respect of extensions of credit under the Credit Agreement shall
not be secured by any assets of such Subsidiary.

 

6.                                     Upon execution of this Agreement by the
Parent Borrower, the Subsidiary [, the Foreign Trade Facility Agent], the
Administrative Agent [the Global Revolving Lenders] [the Foreign Issuing
Lenders] [Lenders with a Foreign Credit Commitment], (a) the Subsidiary shall be
a party to the Credit

 

--------------------------------------------------------------------------------

(1)  The following agreement may be subject to adjustments that are customary
for similar agreements entered into in the Foreign Subsidiary Borrower’s
jurisdiction of organization or formation, provided that such adjustments are,
in the reasonable opinion of counsel to such Borrower, required for the validity
or enforceability of such agreement and are reasonably satisfactory to the
Administrative Agent

 

--------------------------------------------------------------------------------


 

Agreement and shall be a Foreign Subsidiary Borrower and a Borrower, in each
case under the [Global Revolving Facility] [Foreign Trade Facility] [Bilateral
Foreign Trade Facility], for all purposes thereof, and (b) the Subsidiary hereby
agrees to be bound by all provisions of the Credit Agreement.

 

7.                                     In the event of any inconsistency between
the terms and conditions of the Credit Agreement and the terms and conditions of
this Agreement, any form of [Letter of Credit] [Foreign Credit Instrument]
application or other agreement submitted by a Borrower to, or entered into by a
Borrower with, the applicable [Foreign] Issuing Lender relating to any [Letter
of Credit] [Foreign Credit Instrument], the terms and conditions of the Credit
Agreement shall control.

 

8.                                     This Agreement shall be governed by, and
construed and interpreted in accordance with, the laws of the State of New York
(including Section 5-1401 and 5-1402 of the New York General Obligations Law).

 

9.                                     This Agreement may be executed in any
number of counterparts (including by facsimile, pdf or other electronic
transmission), each of which shall be an original, and all of which, when taken
together, shall constitute one agreement.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their authorized officers as of the date first appearing above.

 

 

[SUBSIDIARY]

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

SPX CORPORATION

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

[DEUTSCHE BANK AG DEUTSCHLANDGESCHÄFT BRANCH],

 

as Foreign Trade Facility Agent

 

 

 

By:

 

 

Name:

 

 

Title:]

 

 

 

 

 

BANK OF AMERICA, N.A.,

 

as Administrative Agent

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

 

[GLOBAL REVOLVING LENDERS]

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

[FOREIGN ISSUING LENDERS]

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

[LENDERS WITH A FOREIGN CREDIT COMMITMENT]

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

Address for notices to Subsidiary:

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT O

 

[FORM OF] FOREIGN ISSUING LENDER JOINDER AGREEMENT

 

THIS FOREIGN ISSUING LENDER JOINDER AGREEMENT (this “Agreement”) dated as of
                   , 20     is among SPX CORPORATION, a Delaware corporation
(the “Parent Borrower”), the Foreign Subsidiary Borrowers(2) identified on the
signature pages hereto (the “Foreign Subsidiary Borrowers”), the Subsidiary
Guarantors identified on the signature pages hereto (the “Subsidiary
Guarantors”), [                              ] (the “New Foreign Issuing
Lender”), BANK OF AMERICA, N.A., as Administrative Agent (in such capacity, the
“Administrative Agent”) for the banks and other financial institutions (the
“Lenders”) party to the Credit Agreement (as hereafter defined) and DEUTSCHE
BANK AG DEUTSCHLANDGESCHÄFT BRANCH, as the Foreign Trade Facility Agent (in such
capacity, the “Foreign Trade Facility Agent”).

 

WITNESSETH

 

WHEREAS the Parent Borrower, the Foreign Subsidiary Borrowers, the Lenders, the
Foreign Trade Facility Agent and the Administrative Agent are parties to that
certain Credit Agreement, dated as of June 30, 2011 (as amended by the First
Amendment to Credit Agreement dated as of October     , 2011 and as further
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”);

 

WHEREAS, pursuant to Section 2.6(t) of the Credit Agreement, the Parent Borrower
has the right to designate additional Foreign Issuing Lenders to provide
additional Participation Foreign Credit Instrument Issuing Commitments (an
“Additional Participation Foreign Credit Instrument Issuing Commitment”) and/or
additional Bilateral Foreign Credit Instrument Issuing Commitments (an
“Additional Bilateral Foreign Credit Instrument Issuing Commitment”) and/or
designate existing Foreign Issuing Lenders to provide an increase to its
existing Participation Foreign Credit Instrument Issuing Commitment (an
“Increased Participation Foreign Credit Instrument Issuing Commitment”) and/or
its existing Bilateral Foreign Credit Instrument Issuing Commitments (an
“Increased Bilateral Foreign Credit Instrument Issuing Commitment”); and

 

WHEREAS, the New Foreign Issuing Lender has agreed to provide a
[$                      ] [Participation Foreign Credit Instrument Issuing
Commitment] [Bilateral Foreign Credit Instrument Issuing Commitment] under the
Credit Agreement which is an [Additional Participation Foreign Credit Instrument
Issuing Commitment] [Additional Bilateral Foreign Credit Instrument Issuing
Commitment] [Increased Participation Foreign Credit Instrument Issuing
Commitment] [Increased Bilateral Foreign Credit Instrument Issuing Commitment]
on the terms set forth herein.

 

NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

1.                                       Defined Terms.  Capitalized terms used
herein but not defined herein shall have the meanings assigned to such terms in
the Credit Agreement.

 

--------------------------------------------------------------------------------

(2)  Only include signature pages for those Foreign Subsidiary Borrowers under
the Foreign Trade Facility.

 

--------------------------------------------------------------------------------


 

2.                                       Commitment.  The New Foreign Issuing
Lender hereby agrees that from and after the date hereof the New Foreign Issuing
Lender shall have a [Participation Foreign Credit Instrument Issuing Commitment]
[Bilateral Foreign Credit Instrument Issuing Commitment] of
[$                    ] under the Credit Agreement.  [The Parent Borrower, the
Foreign Subsidiary Borrowers and the New Foreign Issuing Lender hereby
acknowledge, agree and confirm that the New Foreign Issuing Lender shall from
and after the date hereof be deemed to be a party to the Credit Agreement in
such capacity and a “Foreign Issuing Lender” for all purposes of the Credit
Agreement and the other Loan Documents, and shall have all of the rights and
obligations of a Foreign Issuing Lender under the Credit Agreement and the other
Loan Documents as if the New Foreign Issuing Lender had executed the Credit
Agreement] [If such New Foreign Issuing Lender is already a party to the Credit
Agreement, the Parent Borrower, the Foreign Subsidiary Borrowers and the New
Foreign Issuing Lender hereby acknowledge, agree and confirm that the New
Foreign Issuing Lender shall continue to have all of the rights and obligations
of a Foreign Issuing Lender under the Credit Agreement and the other Loan
Documents].

 

3.                                       Conditions Precedent.  This Agreement
shall be effective as of the date hereof upon satisfaction of each of the
following conditions precedent:

 

(a)                                  receipt by the Administrative Agent of this
Agreement executed by the Parent Borrower, the Foreign Subsidiary Borrowers, the
Subsidiary Guarantors, the New Foreign Issuing Lender, the Foreign Trade
Facility Agent and the Administrative Agent; and

 

(b)                                 receipt by the Administrative Agent of a
certificate dated as of the date of the [Additional Participation Foreign Credit
Instrument Issuing Commitment] [Additional Bilateral Foreign Credit Instrument
Issuing Commitment] [Increased Participation Foreign Credit Instrument Issuing
Commitment] [Increased Bilateral Foreign Credit Instrument Issuing Commitment]
from a Responsible Officer of the Parent Borrower, certifying that, before and
after giving effect to the [Additional Participation Foreign Credit Instrument
Issuing Commitment] [Additional Bilateral Foreign Credit Instrument Issuing
Commitment] [Increased Participation Foreign Credit Instrument Issuing
Commitment] [Increased Bilateral Foreign Credit Instrument Issuing Commitment] ,
(A) the representations and warranties contained in Article III of the Credit
Agreement and in the other Loan Documents are true and correct in all material
respects on and as of the date of the [Additional Participation Foreign Credit
Instrument Issuing Commitment] [Additional Bilateral Foreign Credit Instrument
Issuing Commitment] [Increased Participation Foreign Credit Instrument Issuing
Commitment] [Increased Bilateral Foreign Credit Instrument Issuing Commitment],
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they are true and correct in all material
respects as of such earlier date and (B) no Default or Event of Default shall
have occurred and be continuing.

 

4.                                       Notices.  The applicable address,
facsimile number and electronic mail address of the New Foreign Issuing Lender
for purposes of Section 9.1 of the Credit Agreement are as set forth in the
administrative questionnaire delivered by the New Foreign Issuing Lender to the
Administrative Agent, the Foreign Trade Facility Agent and the Parent Borrower
on or before the date hereof or to such other address, facsimile number and
electronic mail address as shall be designated by the New Foreign Issuing Lender
in a notice to the Administrative Agent, the Foreign Trade Facility Agent and
the Parent Borrower.

 

5.                                       Reaffirmation of Guarantee.  Each
Subsidiary Guarantor (a) acknowledges and consents to all of the terms and
conditions of this Agreement and (b) agrees that this Agreement and all
documents executed in connection herewith do not operate to reduce or discharge
such Subsidiary Guarantor’s obligations under the Loan Documents.

 

--------------------------------------------------------------------------------


 

6.                                       Schedule 1.1A.  The parties hereto
agree that Schedule 1.1A to the Credit Agreement is hereby deemed to be amended
to reflect the [Additional Participation Foreign Credit Instrument Issuing
Commitment] [Additional Bilateral Foreign Credit Instrument Issuing Commitment]
[Increased Participation Foreign Credit Instrument Issuing Commitment]
[Increased Bilateral Foreign Credit Instrument Issuing Commitment] of the New
Foreign Issuing Lender.

 

7.                                       Acknowledgment by Agents.  Each of the
Administrative Agent and the Foreign Trade Facility Agent hereby acknowledge and
agree that the New Foreign Issuing Lender is reasonably acceptable to the
Administrative Agent and the Foreign Trade Facility Agent.

 

8.                                       Governing Law.  This Agreement shall be
deemed to be a contract made under, and for all purposes shall be construed in
accordance, with the laws of the State of New York (including Sections 5-1401
and 5-1402 of the New York General Obligations Law).

 

9.                                       Counterparts.  This Agreement may be
executed in multiple counterparts, each of which shall constitute an original
but all of which when taken together shall constitute one contract.  Delivery of
any executed counterparts of this Agreement by telecopier, pdf or other
electronic transmission shall be effective as an original and shall constitute a
representation that an executed original shall be delivered.

 

[Signature Pages Follow]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parent Borrower, the Foreign Subsidiary Borrowers, the
Subsidiary Guarantors, the New Foreign Issuing Lender, the Foreign Trade
Facility Agent and the Administrative Agent have caused this Agreement to be
executed by their officers thereunto duly authorized as of the date hereof.

 

 

SPX CORPORATION,

 

a Delaware corporation

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

[FOREIGN SUBSIDIARY BORROWER(S)]

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

[SUBSIDIARY GUARANTOR(S)]

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

[NEW FOREIGN ISSUING LENDER]

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

BANK OF AMERICA, N.A.,

 

as Administrative Agent

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

DEUTSCHE BANK AG DEUTSCHLANDGESCHÄFT BRANCH,

 

as Foreign Trade Facility Agent

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

By:

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------